DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 10/13/2021.
Claims 1, 2, 8-11, 15, 19, and 20 have been amended.
Claims 3-7 and 18 have been amended.
Claims 1, 2, 8-17, 19, and 20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection as described below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (A Situation-Oriented IoT Middleware for Resolution of Conflict Contexts Based on .

Claims 1, 19, and 20:
Cheng discloses the limitations as shown in the rejections below:
An information processing apparatus (situation-aware middleware, actuators and applications), comprising: at least one sensor configured to detect surrounding environment information associated with a surrounding of a first user (see at least pg. 443, 445, 450).
a central processing unit (CPU) configured to: detect a context (situation/context) associated with a first user (see at least pg. 441 Abstract; pg. 444-446). Exemplary quotation: 
“The application is situation-awareness, which means they can automatically provide services according to the situations around the users (pg. 444)…A situator for a situation is created, when at least one condition defined for the situation becomes true, which can be detected by sensors…The first phase preparation starts, when some data related with a situation is detected by some sensors” (pg. 446).

obtain an attribute type (e.g. user/individual, gesture type/detection device) of each of a first request and a second request based on the context, wherein the attribute type of each of the first request and the second request includes information associated with one of the first user or a device associated with the first user, and the at least one sensor  is communicatively coupled with the device associated with the first user; determine an attribute value (e.g. User1, User2, properties of individual, button, “Magic Ring”) of each of first request and the second request based on…the attribute type of each of the first request and the second request (see at least pg. 443, 448, 450-451).
determine a first priority score of the first request based on the context, the attribute type of the first request, and the attribute value of the first request; determine a second priority score of the second request based on the context, the attribute type of the second request, and the attribute value of the second request; and determine, based on a comparison between the first priority score and the second priority score a request to be processed from the first request and the second request (see at least pg. 446-447). Exemplary quotation:
“The second phase is mainly for resolving the conflict with other situations, e.g. competing for a device to provide the services for different users’ situations. At this phase, each situator sends messages to the arbiter about their requests with the importance and urgency of the requests. The arbiter will make the decision to solve the conflict, based on priority scheme/policies (pg. 446)…The arbiter will resolve the conflict based on some policy…some users should be paid more attention, since his/her situation is more urgent and crucial. Therefore, we use degree of urgency, as a criterion for the resolution. The urgency of the request is different in various situations, when a user need help in his/her everyday life, in an accident, or in a disaster. The user’s situation for the services can be detected and reasoned by the system, or directly expressed by the user by some way, such as gestures detected by wearable sensor device. The types of different gestures can express the degree of the urgency…If the degree of urgency of two requests is the same, degree of the importance of the users will be also considered…the more important request will be served with higher priority” (pg. 447).

Cheng (e.g. pg. 443) identifies users using wearable RFID devices and does not specifically disclose the identity (attribute value) of the first user is determined using at least one of a face recognition result of the first user or a voice recognition result of the first user. Cheng also does not disclose that the surrounding environment information comprises at least one of a brightness of the surrounding of the first user or a sound of the surrounding of the first user and accordingly does not disclose a “situation” where a request’s urgency determination is affected by the context comprises at least one of the brightness less than or equal to a first threshold value associated with the brightness, or the sound equal to or greater than a second threshold value associated with the sound of the surrounding of the first user.
attribute value) using a voice recognition result of the first user in at least ¶0122-0125:
“After receiving the speech inputs at 800C, device 510 can analyze the audio data in which speech is detected to verify that the speech is associated with an authorized user of the system. For example, as discussed above, device 510 can use voiceprints to determine authorized or unauthorized users (¶0122)…priority and/or security information can be associated with a voiceprint and/or other speech characteristics that identify a speaker. The priority information can include information that specifies an importance of a speaker; for example, suppose a device 510 has two possible speakers: speaker O that owns device 510, and speaker F that borrows device 510 on occasion. Then, the priority of speaker O can indicate that speaker O has more importance than speaker F. The priority information can be used to determine whose speech input that device processes when multiple authorized speakers provide simultaneous, or near simultaneous speech input.” (¶0123).

Chi further discloses (¶0069-0074) “sensors that provide context information” include “an ambient light sensor, a microphone” (¶0073), and that context evaluation detects “context using various "context signals," which may be any signals or information pertaining to the state or the environment surrounding the system or a user associated with the system...context signals may include: (a) the current time...(u) noise level or any recognizable sounds detected by a monitoring device” thus discloses the surrounding environment information comprises at least one of a brightness of the surrounding of the first user or a sound of the surrounding of the first user and the context comprises…sound equal to or greater than a second threshold value associated with the sound of the surrounding of the first user.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the instant application to modify Cheng to identify users using voice recognition as taught by Chi to prevent unauthorized users from making requests (¶0123, 0130) and to extend the environment sensors and 
The combination of Cheng/Chi does not specifically disclose using at least one of the brightness less than or equal to a first threshold value associated with the brightness, or the sound equal to or greater than a second threshold to affect the prioritization. 
Young, however, discloses (¶0018-0020, 0037) an analogous methods for using contextual information to prioritize operations including: 
“Another predetermined factor may be local loudness, which compares the user interface preference information received to the ambient noise level, where the ambient noise level may be loud, soft, or any other typical volume setting. For example, if a receiving device receives a message to adjust its volume to a low setting, but the loudness level of its surroundings is high in comparison, the device may determine to ignore and/or override the message, or to make a compromise by adjusting its volume to some intermediate level between low and where it currently is set. Other similar factors are local brightness (for light settings) and local temperature. By one approach, these weighting factors can serve to effectively prioritize the corresponding instruction or control request to thereby permit the receiving device to make a more nuanced decision regarding whether, or to what extent, the instruction or control request is to be observed.” 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the instant application to modify Cheng/Chi as taught by Young (¶0019) to permit more nuanced decisions making as to which request should be prioritized.

Claim 2:
The combination of Cheng/Chi/Young discloses the limitations as shown in the rejections above. Cheng further discloses wherein the context associated with the first user includes at least one of time information associated with the first user, weather information associated with the first user, environmental information associated with the first user, or content of utterance associated with the first user (pg. 450; 448). See also Chi ¶0070-0071.

Claim 10:
The combination of Cheng/Chi/Young discloses the limitations as shown in the rejections above. Cheng further discloses wherein the CPU is further configured to obtain specific information (information used to resolve conflicts) of a second user (User2), obtain a priority score of the second user based on an analogous relationship (stored in the same database) between first information and second information wherein the analogous relationship indicates a degree of similarity between the first information and the second information, the first user (User1) is associated with the information processing apparatus, and the specific information includes the context  (situation/user state/phase), the attribute type (e.g. user ID, gesture type),  and the attribute value (e.g. User1/User2, SoS, button press, gesture G1/G2) of each of the first request and the second request, the first priority score  (urgency, importance), and the second priority score (see at least pg. 447-449; 451-453).

Claims 12-14:
The combination of Cheng/Chi/Young discloses the limitations as shown in the rejections above. Cheng further discloses the first request is a request in processing, and the second request is a newly input request…based on the determination that the request to be processed is the newly input request, the CPU is further configured to control output of output information (e.g. warning signal, reminder) that corresponds to an indication of the request to be processed…wherein based on the determination that the request to be processed is the first request, the CPU is further configured to continue to process the first request (see at least pg. 444, last para.; pg. 446-447; pg. 453). See also Chi FIG. 10, ¶0130. Exemplary quotations from Cheng:


“Preemption is also employed, which means a request with higher priority will interrupt the service of a lower priority being provided. And the interrupted and pending service will be resumed when the higher priority service is finished. First-come-first-served policy will be used, if the levels of the importance and urgency of two situations are the same” (pg. 447, para. 3).

Claim 15-16:
The combination of Cheng/Chi/Young discloses the limitations as shown in the rejections above. Cheng further discloses the information processing apparatus comprises an agent (arbiter, actuator, and/or application) and the agent is configured to control execution of processing of the first request and the second request on behalf of the first user and set the request to be processed as an execution target (see at least pg. 445-447; pg. 450).

Claim 17:
The combination of Cheng/Chi/Young discloses the limitations as shown in the rejections above. The system of Cheng (pg. 443-445) including each of its constituent elements, is inherently at a specific distance from the first user. See also Chi ¶0130: “speech inputs from multiple authorized speakers can be processed…based on a proximity to device”.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (A Situation-Oriented IoT Middleware for Resolution of Conflict Contexts Based on Combination of .

Claims 8 and 9:
The combination of Cheng/Chi discloses the limitations as shown in the rejections above. Cheng further discloses (pg. 447) combining urgency/importance/priority data corresponding to different situation/context aspects associated with the user’s request to compute a priority value which the request is inserted into a priority queue, but Cheng’s description does not clearly anticipate detect a first context and a second context, wherein a first plurality attribute types corresponding to the first context and a second plurality of attribute types corresponding to the second context are same/different; and determine the first priority score and the second priority score based on a of a plurality of priority scores associated with the first plurality of attribute types and a plurality of priority scores associated with the second plurality of attribute types. 
Shin, however, discloses an analogous system including a “Context Manager that resolves conflicts among multiple users and multiple services for context-aware application in smart home environments” (pg. 1, Abstract) where a “Conflict Manager assigns priority to users and chooses the user given the highest priority” (pg. 6, last para.). Shin further provides a detailed description of the priority computation (pg. 9-11, § 4.3; pg. 3-4, § 2) teaching detect a first context and a second context (Preliminary Contexts (PC) and User Conditional Context (UCC); and/or conflicting contexts), wherein a first plurality attribute types  (context elements/fields, particularly Who/User and How/Gesture) corresponding to the first context and a second plurality of attribute types corresponding to the second context are same/different; and determine the first priority score (priority) and the second priority score (priority) based on a of a plurality of priority scores (weights) associated with the first plurality of attribute types and a plurality of priority scores associated with the second plurality of attribute types.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Cheng’s priority calculation with that of Shin’s Context Manager to increase the accuracy of the conflict resolution process (Shin pg. 1, Abstract).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (A Situation-Oriented IoT Middleware for Resolution of Conflict Contexts Based on Combination of Priorities) in view of Chi (US 2014/0337037 A1) n further view of Young et al. (US 2007/0281742 A1) in further view of Benta et al. (Training the Behaviour Preferences on Context Changes).

Claim 11:
The combination of Cheng/Chi discloses the limitations as shown in the rejections above. The combination of Cheng/Chi does not specifically disclose detect a feedback from the first user based on a processing history of the request to be processed; and associate a factor with the specific information based on the detected feedback from the first user.
Benta, however, is directed to an analogous context-aware smart home environment (pg. 2, Abstract; pg. 7, Fig. 1) configured to detect a feedback from the first user based on a processing history of the request to be processed; and associate a factor (preference adjustment/weight) with the specific information based on the detected feedback from the first user in at least pg. 5, para. 1-3; pg. 6, § 3; pg. 7-8, § 3.2). Exemplary quotations:
“To update the preferred behaviour according to the user’s feedback to the system’s decisions In principle, we consider the context C, composed by context elements in relation with each other, a service vector S, and a weight vector w, that records the preferred behaviour, that is the service to choose when the context C is present and a current reaction R of the user U” 

“1. At t0 the system will choose a service for the present context by feeding forward in the randomly or prior trained (with values from that user’s behaviour history in similar conditions) neural network.
2. This decision for a service s at t0 will determine a user reaction in the next time interval” (pg. 8, para. 1-2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Cheng/Chi with Benta’s behaviour adaptation mechanism (BAM) because it “observes the user reactions and learns from these observations. A non-intrusive way to observe the user it is to monitor his facial expressions. Our system deduces the preferred behavior” (pg. 2, § 1) and “allows for preference discovery, storage and usage for responding to ever changing user needs” (pg. 11, § 6).

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
03/12/2022


                                                                                                                                                                /EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196